DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994).
In the present application, the term spiral winding is explicitly defined in the Specification at para. 0018: “As used herein, ‘spiral winding’ refers to winding in a continuous and gradually widening curve, about a center axis to form at least a partial cone”. Therefore, the recitation of “spiral winding” will be construed with the definition provided by the Specification.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 85-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10,924,868 (the ‘868 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 19 of the ‘868 Patent recites all the limitations of the Claims 85-86 with the exception of a distinct second spiral winding. Claim 19 of the ‘868 Patent recites “a first spiral winding and a second spiral winding”. However, given the broadest reasonable interpretation of “distinct”, first and second windings would be separate and therefore, distinct. See the table below for a comparison of the claims at issue.






Instant Application
U.S. Patent No. 10,924,868
85. A speaker system, comprising1: 
   a speaker2;

   a laser emitter configured to emit a laser beam into a user's ear canal3; and

   an elongated coil coupled to the laser emitter, wherein the elongated coil comprises a first spiral winding and a distinct second spiral winding4,

   wherein the first and second spiral windings are wound in opposite directions5.

86. The speaker system of claim 85, wherein the first and second spiral windings are symmetrical to each other with respect to a center6.
17. A speaker system, comprising1:
   a speaker2;

   a laser emitter configured to emit a laser beam into a user's ear canal3; and

   an elongated coil coupled to the laser emitter, wherein the elongated coil comprises a first spiral winding and a second spiral winding4,

   wherein the first spiral winding and the second spiral winding are symmetrical to each other with respect to a center6.

19. The speaker system of claim 17, wherein the second spiral winding winds in an opposite direction to the first spiral winding5.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81-84 and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 recites the limitation "the laser emitter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 87 recites “further comprising a laser emitter configured to produce a laser beam directed to travel through a pathway defined by the second spiral winding”. Claim 87 depends on Claim 85, which also recites “a laser emitter configured to emit a laser beam into a user’s ear canal”. Therefore, it is not clear if the laser emitter recited in Claim 87 is the same element, or part as the laser emitter recited in parent Claim 85. Since the specification and drawings indicate only one laser emitter, it appears that Applicant has claimed the same element or elements twice. Therefore, Claim 87 is rendered indefinite by the double inclusion of the same element or elements.

Allowable Subject Matter
Claims 85-86 and 89-94 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  Claim 85 recites the unique features of a laser emitter configured to emit a laser beam into a user's ear canal; and an elongated coil coupled to the laser emitter, wherein the elongated coil comprises a first spiral winding and a distinct second spiral winding, wherein the first and second spiral windings are wound in opposite directions. The closest prior art does not disclose or suggest such features.

Claims 77-80 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 77 recites the unique features of a first elongated coil coupled to the speaker, comprising first and second spiral windings., each of the first and second spiral windings being in series with an input of the speaker. The closest prior art does not disclose or suggest such features. Zhu, U.S. Publication No. 2020/0252708, effectively filed on October 5, 2017 (Zhu), discloses a speaker system (Fig. 56) comprising a first coil [L1] coupled in series to the speaker [308] (para. 0062, see Fig. 56). However, Zhu does not disclose or suggest that the first coil comprises first and second spiral windings, wound in opposite directions. Although the plain meaning of “spiral windings” would imply any wound coil, such a definition does not apply to Applicant’s explicit definition of a “spiral winding” to mean a continuous and gradually widening curve, about a center axis to form at least a partial cone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653